953 F.2d 641
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ishmael ROSS;  Charles W. Ross;  Lula Maxine Prifogle,Defendants-Appellants,and298.25 Acres of Land, more or less, situated in WayneCounty, West Virginia;  Milton Ross, et al. & Unknownowners;  16,286.08 Acres of Land, M/L, situated in WayneCounty, State of West Virginia;  Columbia Gas TransmissionCorporation, et al. and unknown owners, Defendants.UNITED STATES of America, Plaintiff-Appellee,v.Billy C. ROSS;  Roy W. Ross, Defendants-Appellants,and298.25 Acres of Land, more or less, situated in WayneCounty, West Virginia;  Milton Ross, et al. & Unknownowners;  16,286.08 Acres of Land, M/L situated in WayneCounty, State of West Virginia;  Columbia Gas TransmissionCorporation, et al. and unknown owners, Defendants.UNITED STATES of America, Plaintiff-Appellee,v.Dennis R. ROSS;  Gloria M. Bivens;  Jeanette Ross;  RobertE. Thompson;  Ricky D. Ross;  Elizabeth A. Ross,Defendants-Appellants,and298.25 Acres of Land, more or less, situated in WayneCounty, West Virginia;  Milton Ross, et al. & Unknownowners;  16,286.08 Acres of Land, M/L, situated in WayneCounty, State of West Virginia;  Columbia Gas TransmissionCorporation, et al. and unknown owners, Defendants.UNITED STATES of America, Plaintiff-Appellee,v.Dock E. ROSS;  Paul Walden Ross;  Elton Scott Ross;  JamesB. Ross;  Nina Belcher Ross;  Barbara Ellen Ross;  AlbertaRoss;  Geraldine Ross Cline;  Virginia Ross Bowman;  ArbutusRoss Bray;  Anna Lee Hager, Defendants-Appellants,and298.25 Acres of Land, more or less, situated in WayneCounty, West Virginia;  Milton Ross, et al. & Unknownowners;  16,286.08 Acres of Land, M/L, situated in WayneCounty, State of West Virginia;  Columbia Gas TransmissionCorporation, et al. and unknown owners, Defendants.
Nos. 86-2115, 86-2116, 86-2117, 86-2123 and 86-2128.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1991.Decided Jan. 22, 1992.

Appeals from the United States District Court for the Southern District of West Virginia, at Huntington.   Dennis Raymond Knapp, Senior District Judge.  (CA-75-61-H, CA-77-3324)
Ishmael Ross, Charles W. Ross, Lula Maxine Prifogle, Billy C. Ross, Roy W. Ross, Dennis R. Ross, Gloria M. Bivens, Jeanette Ross, Robert E. Thompson, Ricky D. Ross, Elizabeth A. Ross, Eulalia B. Thomas, Wenona D. Dye, Dock E. Ross, Paul Walden Ross, Elton Scott Ross, James B. Ross, Nina Belcher Ross, Barbara Ellen Ross, Alberta Ross, Geraldine Ross Cline, Virginia Ross Bowman, Arbutus Ross Bray, Anna Lee Hager, appellants pro se.
David Alan Faber, Spilman, Thomas, Battle & Klostermeyer, Charleston, W.Va., Charles J. Brennan, Office of Consumer Litigation, United States Department of Justice, Maria A. Lizuka, Land and Natural Resources Division, United States Department of Justice, Washington, D.C., for appellees.
S.D.W.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
These consolidated pro se appeals were taken from orders of the district court entered in two condemnation actions (CA-75-0061 and 77-3324) filed by the United States.   These orders found, as to both actions, that Columbia Gas Transmission Corporation and Columbia Coal Gasification Corporation held valid legal title to the subject properties.   Just compensation has since been determined for all properties.


2
The United States has moved for summary affirmance in these appeals based on this Court's decision in United States v. 298.25 Acres of Land, No. 86-2114 (4th Cir.  Dec. 8, 1988) (unpublished), cert. denied, 490 U.S. 1036, and 490 U.S. 1068 (1989).   In 86-2114, we upheld the district court's finding in CA-75-0061 that Columbia Gas held valid title.   We previously considered in No. 86-2114 the issues raised by these appeals and affirmed the district court's decision.   There being no new matters raised herein, we grant the Government's motion for summary affirmance.   We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.